[image42.jpg][image95.jpg]

Exhibit 10.32
 
USA Mobility, Inc.
2013 Short-Term Incentive Plan
(Effective January 1, 2013)


I.
Effective Date. The 2013 Short-Term Incentive Plan (the “Plan”) for USA
Mobility, Inc., (the “Company”) was adopted by the Compensation Committee of the
Board of Directors (the “Board”) of USA Mobility, Inc., (the “Parent”), a
Delaware corporation for the employees of USA Mobility Wireless, Inc., a
Delaware corporation and a subsidiary of the Parent, and for Amcom Software,
Inc., a Delaware corporation and a subsidiary of the Parent on December 21,
2012. The Plan is effective as of January 1, 2013 and supersedes and replaces
all former management short-term incentive plans, including the USA Mobility
Inc., 2012 Short-Term Incentive Plan.

II.
Purpose. The Plan is designed to attract, motivate, retain and reward key
employees for their performance during the calendar year, from January 1 through
December 31, 2013 (the “Performance Period”). The Plan rewards key employees by
allowing them to receive cash bonuses based on how well the Company performs
against the performance objectives selected by the Board and set forth in
Exhibits A and B (the “Performance Objectives”), as may be adjusted by the Board
in the event of a Change of Control or other corporate reorganization, merger,
similar transaction, to take into account extraordinary events or as the
Committee determines is in the best interests of the Company. In order for
bonuses to be earned, the Company must meet the Performance Objectives as
outlined in Exhibits A or B on December 31, 2013. Performance Objectives are
based solely on the performance of USA Mobility Wireless, Inc. and its affiliate
Metrocall Ventures, Inc. and its subsidiaries and Amcom Software, Inc. and its
subsidiary Commtech Wireless Pty, LTD. For clarity, Performance Objectives and
the attainment thereof does not include revenue or expenses related to
acquisitions or due diligence occurring after the Effective Date of this Plan
except as directed by the Compensation Committee.

III.
Eligibility. Participation in the Plan is limited to those key employees who are
selected for participation in the Plan by the Board, in its sole discretion
(each such individual, a “Participant”). Individuals selected by the Board to
participate as of January 1, 2013 are listed on Exhibits C, D, and E. Newly
hired or promoted employees, or employees who otherwise become eligible to
participate, who are selected to participate in the Plan after January 1, 2013
but before October 1, 2013 will participate in the Plan on a prorated basis
based on the number of days worked during the performance period after becoming
bonus eligible. Employees who are newly hired or promoted on or after October 1,
2013 will not be eligible to participate in the Plan.

IV.
Target Bonus. The target bonus for each Participant is based on a percentage of
the Participant’s annual (or prorated, if applicable) salary as of January 1,
2013 (or date of hire or promotion to an eligible position, if later). The
applicable percentage is determined by the Compensation Committee with respect
to executives earning $250,000 or more and by the CEO for other management and
need not be identical among Participants. The earned bonus may be greater than
or less than the target bonus depending on the level at which the Performance
Objectives are attained for the Participants entity. For 2013, the CEO of USA
Mobility, Inc. and Corporate Executives (Exhibit C), will be paid in accordance
with the payout percentage of the lower performing of the two entities; Software
or Wireless.

V.
Payment of Earned Bonus.

a.
Except as provided herein, each earned bonus under the Plan will be calculated
based on the attainment of the Performance Objectives and will be paid in a lump
sum (subject to any required withholding for income and employment taxes) after
the 2013 annual audit of the Parent’s consolidated financial statement has been
completed and the Parent’s annual report on Form 10K has been filed with the
Securities and Exchange Commission but in no event later than December 31, 2014.

b.
If the Participant involuntarily Separates from Service without Cause or due to
disability or dies prior to December 31, 2013, he or she will be eligible to
receive a prorated bonus provided that the Company is on track to attain the
Performance Objectives as reasonably determined by the Compensation Committee
and provided further that, in the event Participant involuntarily Separates from
Service without Cause, he or she has executed a release, any waiting period in
connection with such release has expired, he or she has not exercised any rights
to revoke the release and he or she has followed any other applicable and
customary termination procedures, as determined by the Parent in its sole
discretion. The bonus will be prorated to the date of Participant’s Separation
from Service or death, calculated as follows: one-hundred percent (100%) of a
Participant’s target bonus will be multiplied by a fraction, the numerator of
which is the number of days the


1

--------------------------------------------------------------------------------

[image42.jpg][image95.jpg]

Participant was continuously providing services to the Company from January 1,
2013 through the date immediately prior to the Participant’s Separation from
Service or death, and the denominator of which is 365 days. Prorated bonuses
will be paid to the Participant, or in the event of Participant’s death, the
Participant’s estate, on the sixty-fifth (65th) day following the date of
Participant’s Separation from Service or death.
i.
For purposes of the Plan, “Separation from Service” shall have the meaning
provided in the Treasury Regulations under section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and “Separates from Service” shall have a
consistent meaning. Unless otherwise defined in an employment agreement between
the Participant and the Parent or the Company, for purposes of the Plan, “Cause”
means (i) dishonesty of a material nature that relates to the performance of
services for the Company by Participants; (ii) criminal conduct (other than
minor infractions and traffic violations) that relates to the performance of
services for the Company by Participant; (iii) the Participant’s willfully
breaching or failing to perform his or her duties as an employee of the Company
(other than any such failure resulting from the Participant having a disability
(as defined herein)), within a reasonable period of time after a written demand
for substantial performance is delivered to the Participant by the Board, which
demand specifically identifies the manner in which the Board believes that the
Participant has not substantially performed his duties; or (iv) the willful
engaging by the Participant in conduct that is demonstrably and materially
injurious to the Parent, Company or an Affiliate, monetarily or otherwise. No
act or failure to act on the Participant’s part shall be deemed “willful” unless
done, or omitted to be done; by the Participant not in good faith and without
reasonable belief that such action or omission was in the reasonable best
interests of the Parent, Company and Affiliates. For this purpose, “disability”
means a condition or circumstance such that the Participant has become totally
and permanently disabled as defined or described in the Parent’s long term
disability benefit plan applicable to executive officers as in effect at the
time the Participant incurs a disability.

c.
Notwithstanding anything to the contrary in this Plan, no payments contemplated
by this Plan will be paid during the six-month period following a Participant’s
Separation from Service unless the Company determines, in its good faith
judgment, that paying such amounts at the time indicated in paragraph B above
would not cause the Participant to incur an additional tax under Code section
409A (a)(2)(B)(i), in which case the bonus payment shall be paid in a lump sum
on the first day of the seventh month following the Participant’s Separation
from Service.

VI.
Forfeiture. Any Participant whose employment is terminated for Cause or who
voluntarily Separates from Service prior to the date bonuses are paid shall
forfeit any right to receive a bonus award.

VII.
Administrator. The Compensation Committee of the Board shall administer the Plan
in accordance with its terms, and shall have full discretionary power and
authority to construe and interpret the Plan; to prescribe, amend and rescind
rules and regulations, terms, and notices hereunder; and to make all other
determinations necessary or advisable in its discretion for the administration
of the Plan. Any actions of the Compensation Committee with respect to the Plan
shall be conclusive and binding upon all persons interested in the Plan. The
Compensation Committee, in its sole discretion and on such terms and conditions
as it may provide, may delegate all or part of its authority and powers under
the Plan to one or more directors and/or officers of the Parent or the Company.

VIII.
Amendment; Termination. The Board, in its sole discretion, without prior notice
to Participants, may amend or terminate the Plan, or any part thereof, including
the Performance Objectives as described in Section II, at any time and for any
reason, to the extent such action will not cause adverse tax consequences to a
participant under Code section 409A. Any amendment or termination must be in
writing and shall be communicated to all Participants. No award may be granted
during any period of suspension or after termination of the Plan.

IX.
Miscellaneous.

a.
No Rights as Employee. Nothing contained in this Plan or any documents relating
to this Plan shall (a) confer on a Participant any right to continue in the
employ of the Company; (b) constitute any contract or agreement of employment;
or (c) interfere in any way with the Company’s right to terminate the
Participant’s employment at any time, with or without Cause.

b.
Tax Withholding. To the extent required by applicable federal, state, local or
foreign law, the Company shall withhold all applicable taxes (including, but not
limited to, the Participant’s FICA and Social Security obligations) from any
bonus payment.

c.
Transferability. A Participant may not sell, assign, transfer or encumber any of
his or her rights under the Plan.


2

--------------------------------------------------------------------------------

[image42.jpg][image95.jpg]

d.
Unsecured General Creditor. Participants (or their beneficiary) may seek to
enforce any rights or claims for payment under the Plan solely as an unsecured
general creditor of the Parent or Company.

e.
Successors. This Plan shall be binding upon and inure to the benefit of the
Parent, Company and any successor to the Company and the Participant’s heirs,
executors, administrators and legal representatives.

f.
Code Section 409A. The Plan is intended to be a nonqualified deferred
compensation plan within the meaning of Code section 409A and shall be
interpreted to meet the requirements of Code section 409A. To the extent that
any provision of the Plan would cause a conflict with the requirements of Code
section 409A, or would cause the administration of the Plan to fail to satisfy
Code section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law. Nothing herein shall be construed as a guarantee of
any particular tax treatment to a Participant.

g.
Governing Law. All questions pertaining to the validity, construction and
administration of the Plan shall be determined in accordance with the laws of
the State of Delaware, without regard to conflicts of law provisions.

h.
Integration. This document and each exhibit hereto represent the entire
agreement and understanding between the Company and the Participants and
supersede any and all prior agreements or understandings, whether oral or
written, with the Company relating to the subject matter covered by this Plan.

i.
Severability. In case any provision of this Plan shall be held illegal or
invalid, such illegality or invalidity shall be construed and enforced as if
said illegal or invalid provision had never been inserted herein and shall not
affect the remaining provisions of this Plan, but shall be fully severable, and
the Plan shall be construed and enforced as if any such illegal or invalid
provision were not a part hereof.



[Execution page follows]

3

--------------------------------------------------------------------------------

[image42.jpg][image95.jpg]

IN WITNESS WHEREOF, USA Mobility, Inc., by its duly authorized officer acting in
accordance with a resolution duly adopted by the Compensation Committee of the
Board of Directors of USA Mobility, Inc., has executed this Plan for the benefit
of employees of USA Mobility Wireless, Inc., and Amcom Software, Inc., on,
effective as of January 1, 2013.
 
 
USA MOBILITY, INC.
 
 
 
Vincent D. Kelly, President & CEO


4

--------------------------------------------------------------------------------

[image42.jpg][image95.jpg]

Exhibit A
Wireless Performance Objectives
 
Operating Cash Flow Wireless (50%)
($ in millions)
  
  
Result
 
Performance
 
Payout
 
  
$46.139
 
120.0%
 
125.0%
Over
  
$44.126
 
115.0%
 
120.0%
Perform
  
$42.294
 
110.0%
 
115.0%
 
  
$40.371
 
105.0%
 
107.5%
Target
  
$38.449
 
100.0%
 
100.0%
 
  
$36.527
 
95.0%
 
92.5%
Under
  
$34.604
 
90.0%
 
85.0%
Perform
  
$32.682
 
85.0%
 
80.0%
 
  
$30.759
 
80.0%
 
75.0%
 
  
<$30.759
 
<80.0%
 
—%

Paging Revenue(20%)
($ in millions)
  
  
Result
 
Performance
 
Payout
 
  
$150.036
 
110.0%
 
125.0%
Over
  
$143.216
 
105.0%
 
115.0%
Perform
  
$139.806
 
102.5%
 
110.0%
 
  
$137.760
 
101.0%
 
105.0%
Target
  
$136.396
 
100.0%
 
100.0%
 
  
$135.032
 
99.0%
 
95.0%
Under
  
$132.986
 
97.5%
 
90.0%
Perform
  
$129.576
 
95.0%
 
85.0%
 
  
$122.757
 
90.0%
 
75.0%
 
  
<$122.757
 
<90.0%
 
—%

 
Direct Units in Service (15%)
($ in millions)
  
  
Result
 
Performance
 
Payout
 
  
1,353
 
110.0%
 
130.0%
Over
  
1,292
 
105.0%
 
120.0%
Perform
  
1,261
 
102.5%
 
110.0%
 
  
1,243
 
101.0%
 
105.0%
Target
  
1,230
 
100.0%
 
100.0%
 
  
1,218
 
99.0%
 
95.0%
Under
  
1,200
 
97.5%
 
90.0%
Perform
  
1,169
 
95.0%
 
80.0%
 
  
1,107
 
90.0%
 
70.0%
 
  
<1,107
 
<90.0%
 
—%


5

--------------------------------------------------------------------------------

[image42.jpg][image95.jpg]

Total Company Revenue (15%)
($ in millions)
  
  
Result
 
Performance
 
Payout
 
  
$222.977
 
110.0%
 
130.0%
Over
  
$212.842
 
105.0%
 
120.0%
Perform
  
$207.774
 
102.5%
 
110.0%
 
  
$204.733
 
101.0%
 
105.0%
Target
  
$202.706
 
100.0%
 
100.0%
 
  
$200.679
 
99.0%
 
95.0%
Under
  
$197.639
 
97.5%
 
90.0%
Perform
  
$192.571
 
95.0%
 
80.0%
 
  
$182.436
 
90.0%
 
70.0%
 
  
<$182.436
 
<90%
 
—%





 



6

--------------------------------------------------------------------------------

[image42.jpg][image95.jpg]

Exhibit B
Software Performance Objectives
 
Total Software Revenue (30%)
($ in millions)
  
  
Result
 
Performance
 
Payout
 
  
$71.167
 
120.0%
 
125.0%
Over
  
$68.202
 
115.0%
 
120.0%
Perform
  
$65.237
 
110.0%
 
115.0%
 
  
$62.271
 
105.0%
 
107.5%
Target
  
$59.306
 
100.0%
 
100.0%
 
  
$56.341
 
95.0%
 
92.5%
Under
  
$53.375
 
90.0%
 
85.0%
Perform
  
$50.410
 
85.0%
 
80.0%
 
  
$47.445
 
80.0%
 
75.0%
 
  
<$47.445
 
<80.0%
 
—%

Operations Bookings (30%)
($ in millions)
  
  
Result
 
Performance
 
Payout
 
  
$39.611
 
110.0%
 
125.0%
Over
  
$37.810
 
105.0%
 
115.0%
Perform
  
$36.910
 
102.5%
 
110.0%
 
  
$36.370
 
101.0%
 
105.0%
Target
  
$36.010
 
100.0%
 
100.0%
 
  
$35.650
 
99.0%
 
95.0%
Under
  
$35.110
 
97.5%
 
90.0%
Perform
  
$34.209
 
95.0%
 
85.0%
 
  
$32.409
 
90.0%
 
75.0%
 
  
<$32.409
 
<90.0%
 
—%

 
Total Company Revenue (15%)
($ in millions)
  
  
Result
 
Performance
 
Payout
 
  
$222.977
 
110.0%
 
130.0%
Over
  
$212.842
 
105.0%
 
120.0%
Perform
  
$207.774
 
102.5%
 
110.0%
 
  
$204.733
 
101.0%
 
105.0%
Target
  
$202.706
 
100.0%
 
100.0%
 
  
$200.679
 
99.0%
 
95.0%
Under
  
$197.639
 
97.5%
 
90.0%
Perform
  
$192.571
 
95.0%
 
80.0%
 
  
$182.436
 
90.0%
 
70.0%
 
  
<$182.436
 
<90.0%
 
—%


7

--------------------------------------------------------------------------------

[image42.jpg][image95.jpg]

Operating Cash Flow Software (25%)
($ in millions)
  
  
Result
 
Performance
 
Payout
 
  
$3.705
 
110.0%
 
130.0%
Over
  
$3.536
 
105.0%
 
120.0%
Perform
  
$3.452
 
102.5%
 
110.0%
 
  
$3.402
 
101.0%
 
105.0%
Target
  
$3.368
 
100.0%
 
100.0%
 
  
$3.334
 
99.0%
 
95.0%
Under
  
$3.284
 
97.5%
 
90.0%
Perform
  
$3.200
 
95.0%
 
80.0%
 
  
$3.031
 
90.0%
 
70.0%
 
  
<$3.031
 
<90.0%
 
—%

 













































































8

--------------------------------------------------------------------------------

[image42.jpg][image95.jpg]



Exhibit C


List of USA Mobility Corporate Executive Participants*
(as of January 1, 2013)


Name,
Title
Bonus Target as % of Base Salary
Corporate Employee
Executives
 
 
Kelly, Vince
CEO
100%
Endsley, Shawn
CFO
75%
Woods, Sharon
Corp Secretary/Treasurer
75%
Chang, MyLe
Controller & CAO
75%
Culp, Bonnie
EVP, H.R. & CCO
75%





*Target Bonus will be paid in accordance with the payout percentage of the lower
performing of the two entities: Software or Wireless.



































































9

--------------------------------------------------------------------------------

[image42.jpg][image95.jpg]



Exhibit D


List of USA Mobility Wireless Participants* (as of January 1, 2013)


Name,
Title
Bonus Target as % of Base Salary
Wireless Employee
Executives
 
Boso, Jim
President
75%
Saine, Tom
CIO
75%
Ash, Gary
COO
75%
Functional VP's
 
Dewey, Rich
VP, Corporate Technical Ops
40%
Henderson, Mack
VP, Performance Management
40%
Mertes, Doug
VP, Human Resources
40%
Sales VP’s
 
Wax, Jonathan
VP, Sales - East
30%
Stein, James
VP, Sales - West
30%





*Participants participate under the Wireless Performance Objectives (Exhibit A)



























































10

--------------------------------------------------------------------------------

[image42.jpg][image95.jpg]



Exhibit E


List of Amcom Software Participants* (as of January 1, 2013)




Name,
Title
Bonus Target as % of Base Salary
Amcom Employee
Executives
 
Colin Balmforth
President
75%
Lynn Danko
CFO
40%
Kate Bolseth
COO
60%
Sean Collins
EVP, Sales & Marketing
50%
Vice Presidents
Kathy Veldboom
VP, Quality & Support
36%
Mike Devine
VP, Marketing
33%
Randy Hoffman
VP, Professional Services
33%
Mike Mehr
VP, Finance
40%
Craig Knighton
VP, Development
20%
Mick Ling
VP, Maintenance Revenue
35%
Terri Olson-Stepp
VP, Global Professional Services
35%
Other Management
 
Graeme Hull
GM, FL Division
25%
Lou Kurpis
GM, NY Division
25%
Marianne Gray
GM, NH Division
25%
Joanna Leach
HR Director
40%
Beth Weinberger
Dir, Sales Operations
20%
Mathilde Van Wijk
Dir, Technical Support
20%





*Participants participate under the Software Performance Objectives (Exhibit B)





11